DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 17 and 19 are objected to because of the following informalities:
In claim 11, line 2, “the at least one layer of the defined regions” should read --the at least one layer in each of the defined regions--. A support can be found in lines 3-4 of the base claim 5.
In claim 17, line 4, “the first structuring apparatus is configured structure the substrate” should read --the first structuring apparatus is configured to structure the substrate-- (emphasis added).
In claim 19, lines 1-2, “each trench of the plurality of trenches” should read --each of the plurality of trenches. A support can be found in line 6 of claim 17 on which claim 19 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Furuichi et al. US 2012/0306490.
Regarding claim 1, Furuichi teaches an apparatus for producing a magnetoresistive apparatus (e.g., Figs. 31A-35B, [222]), comprising: 
a first structuring apparatus configured to define regions (e.g., means for sputtering and/or etching to define 140, Fig. 33B, [238]) in a substrate (e.g., 110 and/or 130, Fig. 33B, [237]); 
a magnetizing apparatus configured to magnetize at least one layer (e.g., means for magnetization (e.g., laser) to magnetize 151 (of 150), Fig. 35A or Fig. 35B, [244], [249]) within the regions; and 
a second structuring apparatus configured to form structures (e.g., means for sputtering and/or etching to form 150, Fig. 33C, [239]) within the regions.  
Regarding claim 2, Furuichi teaches the apparatus as in claim 1, wherein the magnetizing apparatus is a laser magnetizing apparatus (e.g., [245]).  
Regarding claim 3, Furuichi teaches the apparatus as in claim 1, wherein at least one of the first structuring apparatus or the second structuring apparatus comprises at least one of a lithography device, a material depositing device, or an etching device (e.g., means for sputtering or means for etching, see the rejection to claim 1 above).
Regarding claim 4, Furuichi teaches the apparatus as in claim 1, wherein the first structuring apparatus and the second structuring apparatus comprise at least one common device (e.g., means for sputtering or means for etching, see the rejection to claim 1 above).
Allowable Subject Matter
Claims 5-10, 12-16 and 18 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 5 that recites “a second structuring apparatus configured to form a plurality of magnetoresistive structures within each of the defined regions subsequent to the magnetizing apparatus magnetizing the at least one layer in each of the defined -14-INF-2016P50362US01 regions with one of the plurality of magnetizations, wherein the second structuring apparatus is configured to form the plurality of magnetoresistive structures within each of the defined regions by further structuring the substrate within each of the defined regions such that at least a portion of the substrate is removed to define the plurality of magnetoresistive structures as separate structures” in combination with other elements of the base claim 5.
Claims 11, 17 and 19 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        October 20, 2021